Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 7/16/2022.
Claims 1-4, 6-15 are presented for examination.  

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 7/16/2022 has been considered.
Claim 5 is cancelled. Claims 10-11 are withdrawn. Claims 13-15 are added. Claims 1-4, 6-15 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states “a network server operationally coupled to the controller and to a user”. How can the server be coupled to a user (coupled to a human)? Examiner suggest amending the claim to recite a user device.
Claim 12 recites the limitation “the vending machine”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 recites the phrase “arrangement for making direct delivery to a customer” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear what the " an arrangement for making” recited in claim 15 refers to.

The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.  


Claim Rejections - 35 USC § 103

Claims 1, 7-8, 12-15 are rejected under 35 U.S.C. 103 as being as being unpatentable Smith et al. (U.S. Patent Publication No. 2021/0374815), in view of Kelly et al. (U.S. Patent Publication No. 2018/0253805).

Regarding claim 1, Smith discloses a system comprising: 
a vending machine equipped to effectuate commercial transactions for the delivery of products and having (automated store): 
a controller; a network server coupled to the controller and to a user device via a wide area network; and the user device equipped to communicate with the controller via the server to view and select one or more products from an assortment of products offered for sale via the vending machine, (The automated store can benefit from an ordering system implemented as a software database that allows customers to order from a product catalog. An order is received by the store/robot (server) that the customer is addressing. The items requested in the order are then retrieved by the store/robot, either in advance, or when the customer comes to collect the items. Customers can order online, via mobile apps, (network) [0063-64]); 
Smith substantially discloses the claimed invention, however, does not explicitly disclose the system automatically delivers the selected product directly to a drone for delivery to a user. Smith teaches once items are taken out of the automated store using the robotic apparatus, items can be transferred to drones, robots and/or autonomous ground vehicles for delivery to consumers, [0059].
However, teaches the system may coordinate the flight of the drone to go to the remote dispenser, the drone will pick-up an empty transportable pod from the dispenser and travel back to a base location with it, the system may validate a presented barcode and move the dispenser position to open the pod containing the order to the customer for them to pick it up, [231, 254, 256, 291-297].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Smith to include limitations as taught by Kelly in order for a customer to efficiently place an order and receive the meal (or other goods) with the correct food items in a quick and accurate manner, (Kelly, [3]).
Regarding claims 7-8, Smith discloses the user device includes sensor and application for checking a user's ID/user’s biometric data, (When the customer or courier comes to the store to collect the items, their identity can be verified, for example, via 2-factor authentication, logging in, geolocation services on their phone, Bluetooth beacons, etc, [64]. 

Regarding claim 12, Smith discloses a vending system to effectuate commercial transactions for the delivery of products or services comprising: 
a housing; (showcase 110, Fig. 1)
a controller mounted within said housing; a network server operationally coupled to the controller and to a user via a wide area network; (The automated store can benefit from an ordering system implemented as a software database that allows customers to order from a product catalog. An order is received by the store/robot (server) that the customer is addressing. The items requested in the order are then retrieved by the store/robot, either in advance, or when the customer comes to collect the items. Customers can order online, via mobile apps, (network) [0063-64]); 
a mechanism mounted within the housing effective to dispense product, (dispense mechanism, robot [0035-39], (once items are taken out of the automated store using the robotic apparatus, items can be transferred to drones, robots and/or autonomous ground vehicles for delivery to consumers, [0059]);
 
a user device physically independent from said housing configured to communicate with the controller via the server to view and select one or more products from an assortment of products offered for sale via the vending machine, (software database that allows customers to order from a product catalog. An order is received by the store/robot that the customer is addressing. The items requested in the order are then retrieved by the store/robot, either in advance, or when the customer comes to collect the items. Customers can order online, via mobile apps, customers phone, [0063-64]); 
Smith substantially discloses the claimed invention, however, does not explicitly disclose dispense product directly to a drone. Smith teaches once items are taken out of the automated store using the robotic apparatus, items can be transferred to drones, robots and/or autonomous ground vehicles for delivery to consumers, [0059].
However, teaches the system may coordinate the flight of the drone to go to the remote dispenser, the drone will pick-up an empty transportable pod from the dispenser and travel back to a base location with it, the system may validate a presented barcode and move the dispenser position to open the pod containing the order to the customer for them to pick it up, [231, 254, 256, 291-297].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Smith to include limitations as taught by Kelly in order for a customer to efficiently place an order and receive the meal (or other goods) with the correct food items in a quick and accurate manner, (Kelly, [3]).


Regarding claims 13-15, the combination, specifically Kelly discloses the mechanism is a drone server, the mechanism includes a drone platform, the mechanism includes an arrangement for making direct delivery to a customer, (the system may communicate the order, identification, and other data to servers and/or cloud processing…  the system may dispatch a drone to the restaurant, [231], A bin may be sent to a remote or preorder pickup dispenser onsite or sent to an offsite dispenser via delivery drone, autonomous vehicle, or human transferal for remote (offsite) order delivery, [246]).


Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being as being unpatentable over Smith and Kelly combination applied to claim 1 above, in view of Dialameh et al. (U.S. Patent No. 10,535,279).

Regarding claims 2-3 and 9, Smith does not explicitly disclose the vending machine includes voice activation functionality, augmented reality system, the user device executes an app that provides access for the vision impaired through voice activation.
However, Dialameh teaches the augmented reality panorama is constructed for presentation to the sighted assistant via assistant interface 650, the augmented reality panorama can also be considered a shared augmented reality panorama with visually impaired person 605…Additional actions can also include instructing mobile sensing device 610 to interact with real-world objects (e.g., vending machines, medical devices, kiosks, printers, etc., Col.26 ln 21-39).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Smith to include limitations as taught by Dialameh in order to provide remote assistance for visually impaired individuals, (Dialameh, Col.2 ln 21-25).

Claims 4, 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith applied to claim 1 above, in view of Dziaba et al. (U.S Patent Publication No. 2003/0195816).

Regarding claims 4, 6, Smith does not explicitly disclose the vending machine includes a system for dispensing a scent or aroma of selected products; the machine dispenses data via the user device, regarding how the selection might affect the user/patient, how it should be used and how it has been rated by other users/patients, [88-89].
However, Dziaba teaches the ordering station may also include an aromatic interface for releasing a plurality of different scents toward the user. Each different scent may be associated with one or more of the plurality of different images presented in the visual display or sounds produced by the audio interface. The different scents may create an association with a particular product by the user to promote the product. For example, a chocolate scent may be dispensed when a user has selected an image pertaining to chocolate, such as a chocolate candy or a chocolate beverage, [10].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Smith to include limitations as taught by Dziaba in order to enable vending machines to be used more effectively in marketing of consumable products, (Dziaba, [5]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Kelly reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627